Case 1:18-cv-02205-CMA-SKC Document 132 Filed 11/16/20 USDC Colorado Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                            U.S. Magistrate Judge S. Kato Crews

   Civil Action No. 1:18-cv-02205-CMA-SKC

   WINTHROP INTELLIGENCE, LLC, and
   ROBERT SCOTT BROOKS,

         Plaintiffs,

   v.

   HARVARD CIDER COMPANY, LLC
   CHASE BROOKS, and
   MARK FINNEGAN, JR.

         Defendants,

   SAMUEL C. COPELAND,

         Intervenor.


              ORDER GRANTING INTERVENOR’S MOTION TO STAY [#118]


         This Order addresses Intervenor Samuel C. Copeland’s (“Copeland”) Motion to

   Stay Discovery (“Motion”) [#118] pending resolution of his Motion to Dismiss for Lack of

   Subject Matter Jurisdiction. District Judge Arguello referred the Motion to the magistrate

   judge. No party filed a response to the Motion. The Court has reviewed the Motion, the

   docket, and applicable case law and finds no hearing is necessary. For the reasons

   below, the Motion is GRANTED.

                                        DISCUSSION

         Copeland was granted intervention as a matter of right in this action for the limited

   purpose of arguing for dismissal or a stay. [#52]. In the Motion, he alleges this is a

   collusive lawsuit orchestrated by Plaintiffs and Defendants to secure a fraudulent

                                               1
Case 1:18-cv-02205-CMA-SKC Document 132 Filed 11/16/20 USDC Colorado Page 2 of 4




   multimillion dollar judgment. [#56]. Neither Plaintiffs nor Defendants filed a response to

   the Motion.

            The Federal Rules of Civil Procedure do not provide for the stay of proceedings

   while a motion to dismiss is pending. Instead, Rule 1 instructs the Federal Rules of Civil

   Procedure “shall be construed and administered to secure the just, speedy, and

   inexpensive determination of every action.” The decision to issue a protective order and

   thereby stay discovery is within the sound discretion of the trial court. Diaz v. Paul J.

   Kennedy Law Firm, 289 F.3d 671, 674 (10th Cir. 2002). But stays are the exception in

   this judicial district, not the rule. Bustos v. United States, 257 F.R.D. 617, 623 (D. Colo.

   2009) (“This District generally disfavors stays of discovery.”). Thus, “[t]he right to proceed

   in court should not be denied except under the most extreme circumstances.” Commodity

   Futures Trading Comm’n v. Chilcott Portfolio Mgmt., 713 F.2d 1477, 1484 (10th Cir.

   1983).

            Upon a showing of good cause, a protective order is appropriate to stay discovery

   to “protect a party or person from annoyance, embarrassment, oppression, or undue

   burden or expense.” Fed. R. Civ. P. 26(c). Courts consider the propriety of a stay by

   balancing five factors: (1) Plaintiff’s interests in proceeding expeditiously and the potential

   prejudice to Plaintiffs due to a delay; (2) the burden on the Defendants if no stay is issued;

   (3) the convenience to the court; (4) the interests of non-parties; and, (5) the public

   interest. String Cheese Incident, LLC v. Stylus Shows, Inc., No. 02-cv-01934-LTB-PAC,

   2006 WL 894955, at *2 (D. Colo. Mar. 30, 2006). Considering these factors, the Court

   concludes a stay is warranted.




                                                 2
Case 1:18-cv-02205-CMA-SKC Document 132 Filed 11/16/20 USDC Colorado Page 3 of 4




          In their respective Answers to the Amended Complaint, Defendants each admitted

   nearly every single allegation pleaded by Plaintiffs against them. [#9; #11; #12; see also

   #14 and its proposed Section 4 (Undisputed Facts).] Thus, there apparently is no

   discovery to be had among Plaintiffs and Defendants because Defendants have

   confessed the case. As a result, despite Defendants’ apparent eagerness to accept

   judgments against them, the Court finds they will suffer no prejudice from a delay since

   no discovery (or extremely limited discovery) need be had between Plaintiffs and

   Defendants. As a result, a stay would neither pose a burden on Defendants nor prejudice

   Plaintiffs. Nor would it inconvenience the Court since little to no discovery is required

   based on Defendants’ wholesale admissions of the allegations against them. Further,

   neither Plaintiffs nor Defendants responded to the Motion; therefore, they have claimed

   no burden or prejudice from a stay. The first, second, and third String Cheese factors

   favor a stay.

          In terms of the fourth and fifth factors, Copeland claims “this is a collusive lawsuit

   in which plaintiffs and defendants conspire to secure a fraudulent multi-million dollar

   judgment from this Court.” [#118 at p.2.] These are serious allegations which, if true, shed

   light on the oddity of three Defendants each admitting, nearly wholesale, every allegation

   against them in Plaintiffs’ Amended Complaint. Indeed, District Judge Arguello

   determined good cause did not exist to dismiss Defendant Chase Brooks from the case

   (after Plaintiffs sought his dismissal) because Copeland’s Motion to Dismiss “asserts that

   Defendant Chase Brooks knowingly participated in a conspiracy to defraud this Court and

   secure a baseless, multi-million dollar judgment. Accordingly, the Motion to Dismiss




                                                3
Case 1:18-cv-02205-CMA-SKC Document 132 Filed 11/16/20 USDC Colorado Page 4 of 4




   Chase Brooks with Prejudice is DENIED so the Court may review the arguments and

   evidence against Chase Brooks on the merits.” [#128.]

          The Court finds non-parties and the public have a compelling interest in parties

   who may file “a collusive lawsuit in which plaintiffs and defendants conspire to secure a

   fraudulent multi-million dollar judgment from this Court.” Thus, staying these proceedings

   to get to the bottom of the matter pending resolution of the Motion to Dismiss is in the

   public interest and those of non-parties. The fourth and fifth factors favor a stay.

                                         *       *      *

          For good cause shown, the Court GRANTS the Motion to Stay pending resolution

   of the Motion to Dismiss.

          DATED: November 16, 2020.



                                                     BY THE COURT:



                                                     S. Kato Crews
                                                     U.S. Magistrate Judge




                                                4
